119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Javier ALVAREZ-VASQUEZ, Defendant-Appellant.
No. 96-56815.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Javier Alvarez-Vasquez appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate his guilty plea conviction for conspiracy, methamphetamine manufacture and its distribution.  Alvarez-Vasquez contends he was denied effective assistance of counsel because his attorney coerced him into pleading guilty by giving him material misrepresentations as to his likely sentence.  We affirm for the reasons stated in the district court's order filed October 4, 1996.  See Gonzalez v. United States, 33 F.3d 1047, 1051 (9th Cir.1994) (counsel's miscalculation of likely sentence not prejudicial error where at plea hearing, district court informed defendant of maximum possible sentence);  Frazer v. United States, 18 F.3d 778, 781 (9th Cir.1994).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3